Exhibit 95 Mine Safety Disclosures Our mines are operated subject to the regulation of the Federal Mine Safety and Health Administration (“MSHA”), under the Federal Mine Safety and Health Act of 1977 (the “Mine Act”). In July 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) was signed into law, and amended in December 2011. The following mine safety data is provided pursuant to the Dodd-Frank Act. When MSHA believes a violation of the Mine Act has occurred, it may issue a citation for such violation, including a civil penalty or fine, and the mine operator must abate the alleged violation. During 2011, MSHA proposed $25,244 in penalty assessments at the Greens Creek mine and $28,735 in penalty assessments at the Lucky Friday mine. Hecla has not yet received all penalty assessments related to the citations issued in 2011. We have the opportunity to contest or appeal these penalties. During 2011, MSHA issued the Greens Creek mine 22 citations pursuant to Section 104 of the Mine Act for violations of mandatory health or safety standards that could significantly and substantially contribute to the cause and effect of a mine safety or health hazard, and 67 such citations to the Lucky Friday mine. The Greens Creek mine has one (1) legal actions pending before the Federal Mine Safety and Health Review Commission, regarding a citation for which a penalty has been assessed. The Lucky Friday Mine has seven (7) actions pending before the Federal Mine Safety and Health Review Commission, including three (3) actions relating to citations and orders for which proposed penalty assessments have not been issued, and four (4) actions regarding citations and orders for which penalty assessments have been issued. As required by the reporting requirements of the Dodd-Frank Act, as amended, the table below presents the following information for the year ended December 31, 2011. Received Received Notice of Total Notice of Potential Legal Section Total Dollar Number Pattern of to have Actions Legal Legal 104(d) Value of of Violations Patterns Pending Actions Actions Section Section Citations Section Section MSHA Mining Under Under as of Last Initiated Resolved 104 S&S 104(b) and 110(b)(2) 107(a) Assessments Related Section Section Day of During During Mine Citations Orders Orders Violations Orders Proposed Fatalities1 104(e) 104(e) Period Period Period Greens Creek 22 — — — 1 — no no 1 2 1 Lucky Friday 67 — 20 — — 2 no no 7 8 1 1 One of the two fatalities reported for the Lucky Friday mine involved an employee of a third-party contractor.
